DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: U-shaped channel (claims 1 and 17).

Claim Objections
Claim 1 is being objected to because it recites a cable on line 5, applicant might consider reciting the cable.  Appropriate correction is required.
Claim 11 is being objected to because it recites a cable on line 8, applicant might consider reciting the cable.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-12, 14-15, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 by Ingimundarson of U.S. Patent No. 9,554,933 in view of Martin (U.S. Patent No. 7,648,404). 
Recitations from Ingimundarson of U.S. Patent No. 9,554,933
Recitations from this instant application, #17/007,847


Independent claim 1 recites:


A strap tightener assembly, the assembly comprising: 
a base being flexible and having first and second ends; 
a tightening device mounted on the base near the first end and movable relative thereto, the tightening device having incremental control at a plurality of predefined settings; 
a strap assembly having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device; 
a cover having first and second ends with the first end facing the tightening device and the second receiving the strap assembly, the cover extending over the strap assembly and connected to the base, the base and the cover forming a channel permitting movement of the strap assembly therethrough, the cover defining an elongate slot extending along a portion of a length of the cover, the strap assembly having an indicator identifying the relative location of the strap assembly to the cover; 
a cable rotatably secured and windable about the tightening device, the cable securing to the first end to the strap assembly; 





wherein the strap assembly further comprises a cable retainer secured to the cable and the strap assembly is mounted to the cable retainer, the cable retainer defining first and second holes and a channel through which the cable extends, the cable retainer arranged to slide and be maintained within the channel formed between the cover and the base;
wherein the tightening device extends outside the cover with a pivot point for the tightening device, the tightening device having a housing defining first and second openings facing the cover through which the cable extends into the channel formed between the cover and the base, and about the cable retainer.














Independent claim 1 recites:


A trap tightener assembly comprising: 
a base having first and second ends; 

a tightening device mounted on the base near the first end and movable relative thereto; 








a cover having first and second ends with the first end facing the tightening device, the cover connected to the base, the base and the cover and forming an elongate channel permitting movement of the cable; 





a cable rotatably secured and windable about the tightening device, the tightening device arranged for incrementally winding a cable extending therefrom at a plurality of predefined settings, the cable having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device; 
a cable retainer having a first end defining a U-shaped channel through which the cable slidably extends, the cable retainer being provided and slidable within the elongate channel.
















Independent claim 11 recites:


A strap tightener assembly for attachment to an article, the article including a frame element forming an opening, the assembly comprising: 
a base having first and second ends, the base forming a locking element extending substantially at an edge from the first end of the base, the locking element arranged for removably securing the base to the frame element by the opening; 
a tightening device mounted on the base near the first end and movable relative thereto;
            a cable rotatably secured and windable about the tightening device, the tightening device arranged for incrementally winding a cable extending therefrom at a plurality of predefined settings, the cable having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device; a strap having a first end connected to portion of the cable extending opposite the tightening device; 
a cover having first and second ends with the first end facing the tightening device and the second end of the cover receiving the strap, the cover extending over the strap and connected to the base, the base and the cover forming an elongate channel permitting movement of the cable and the first end of the strap therethrough, the cable extending substantially only within the elongate channel, the locking element extending beyond the first end of the cover.










Independent claim 17 recites:

17. A strap tightener assembly for attachment to an article, the article including a frame element forming an opening, the assembly comprising: 
a base formed from a polymeric material, the base having first and second ends, and forming a locking element extending substantially at an edge from the first end of the base, the locking element arranged for removably securing the base to the frame element by the opening; 
a tightening device rotatably mounted on the base near the first end and movable relative thereto, the tightening device having incremental control at a plurality of predefined settings; 
a cable rotatably secured and windable about the tightening device; 
a cover formed from a polymeric material, the cover having first and second ends with the first end facing the tightening device, the base and the cover connecting by interlocking features and forming an elongate channel permitting movement of the cable therebetween, the locking element extending beyond the first end of the cover; 
a cable retainer being provided and slidable within the elongate channel, the cable retainer having a first end defining first and second holes and a U-shaped channel through which the cable extends.



Regarding independent claims 1 and 17, Ingimundarson does not disclose a U-shaped channel.
However, Martin teaches an analogous strap tightening assembly comprising a cable guide (42) in the form of a channel through which cable (44) extends, Figures 1-2 and 4b illustrate the cable guide (42) being U-shaped.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the channel in Ingimundarson’s cable retainer such that the channel is U-shaped, taught by Martin, as such shape accommodate the cable’s in order to facilitate a clearing during reeling/adjusting.
Regarding claim 2, see claim 1 in U.S. Patent No. 9,554,933 in view of Martin teaching.
Regarding claim 3, see claim 4 in U.S. Patent No. 9,554,933 in view of Martin teaching.
Regarding claim 4, see claim 5 in U.S. Patent No. 9,554,933 in view of Martin teaching.
Regarding claim 11, see claim 1 in U.S. Patent No. 9,554,933.
Regarding claim 12, see claim 4 in U.S. Patent No. 9,554,933.
Regarding claim 14, see claim 2 in U.S. Patent No. 9,554,933.
Regarding claim 15, see claim 3 in U.S. Patent No. 9,554,933.
Regarding claim 18, see claim 1 in U.S. Patent No. 9,554,933 in view of Martin teaching.
Regarding claim 19, see claim 1 in U.S. Patent No. 9,554,933 in view of Martin teaching.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-15 of U.S. Patent No. in view of Martin (U.S. Patent No. 7,648,404). 
Recitations from Ingimundarson
U.S. Patent No. 10,765,180
Recitations from this instant application, #17/007,847


Independent claim 1 recites:


A strap tightener assembly, the assembly comprising: 
a base having first and second ends;
a tightening device mounted on the base near the first end and movable relative thereto;
a cable rotatably secured and windable about the tightening device, the tightening device arranged for incrementally winding a cable extending therefrom at a plurality of predefined settings, the cable having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device;
a strap assembly including a strap formed from a textile and having a first end connected to a second end of the cable;
a cover having first and second ends with the first end facing the tightening device and the second end of the cover receiving the strap assembly, the cover extending over the strap assembly and connected to the base, the base and the cover forming a channel permitting movement of the cable and the first end of an elongate the strap therethrough;
wherein the cover is formed from a flexible, polymeric material:
wherein the cable is confined to movement within the channel:
the cable is rotatably secured and windable about the tightening device, and extends substantially only within the channel.





Independent claim 12 recites

A strap tightener assembly, the assembly comprising: 
a base being flexible and having first and second ends;
a tightening device rotatably mounted on the base near the first end and movable relative thereto, the tightening device having incremental control at a plurality of predefined settings;
a strap assembly having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device;
a cover having first and second ends with the first end facing the tightening device and the second end of the cover receiving the strap assembly^ the cover extending over the strap assembly and connected to the base, the base and the cover forming a channel permitting movement of the strap assembly therethrough, the cover defining an elongate slot extending along a portion of a length of the cover, the strap assembly having an indicator identifying the relative location of the strap assembly to the cover;
a cable rotatably secured and windable about the tightening device, the cable securing to the first end to the strap assembly;
wherein the strap assembly further comprises a cable retainer secured to the cable and the strap assembly is mounted to the cable retainer, the cable retainer defining first and second holes and a channel through which the cable extends, the cable retainer arranged to slide and be maintained within the channel formed between the cover and the base.




Independent claim 1 recites:


A trap tightener assembly comprising: 
a base having first and second ends; 

a tightening device mounted on the base near the first end and movable relative thereto; 
a cable rotatably secured and windable about the tightening device, the tightening device arranged for incrementally winding a cable extending therefrom at a plurality of predefined settings, the cable having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device; 


a cover having first and second ends with the first end facing the tightening device, the cover connected to the base, the base and the cover and forming an elongate channel permitting movement of the cable; 










a cable retainer having a first end defining a U-shaped channel through which the cable slidably extends, the cable retainer being provided and slidable within the elongate channel.
Independent claim 11 recites:

A strap tightener assembly for attachment to an article, the article including a frame element forming an opening, the assembly comprising: 
a base having first and second ends, the base forming a locking element extending substantially at an edge from the first end of the base, the locking element arranged for removably securing the base to the frame element by the opening; 
a tightening device mounted on the base near the first end and movable relative thereto;
            a cable rotatably secured and windable about the tightening device, the tightening device arranged for incrementally winding a cable extending therefrom at a plurality of predefined settings, the cable having a first end coupled to the tightening device and arranged to move linearly relative to the base from the second end to the first end by adjustment of the tightening device; a strap having a first end connected to portion of the cable extending opposite the tightening device; 
a cover having first and second ends with the first end facing the tightening device and the second end of the cover receiving the strap, the cover extending over the strap and connected to the base, the base and the cover forming an elongate channel permitting movement of the cable and the first end of the strap therethrough, the cable extending substantially only within the elongate channel, the locking element extending beyond the first end of the cover.











Independent claim 17 recites:

A strap tightener assembly for attachment to an article, the article including a frame element forming an opening, the assembly comprising: 
a base formed from a polymeric material, the base having first and second ends, and forming a locking element extending substantially at an edge from the first end of the base, the locking element arranged for removably securing the base to the frame element by the opening; 
a tightening device rotatably mounted on the base near the first end and movable relative thereto, the tightening device having incremental control at a plurality of predefined settings; 
a cable rotatably secured and windable about the tightening device; 
a cover formed from a polymeric material, the cover having first and second ends with the first end facing the tightening device, the base and the cover connecting by interlocking features and forming an elongate channel permitting movement of the cable therebetween, the locking element extending beyond the first end of the cover; 
a cable retainer being provided and slidable within the elongate channel, the cable retainer having a first end defining first and second holes and a U-shaped channel through which the cable extends.


Regarding independent claims 1 and 17, Ingimundarson does not disclose a U-shaped channel.
However, Martin teaches an analogous strap tightening assembly comprising a cable guide (42) in the form of a channel through which cable (44) extends, Figures 1-2 and 4b illustrate the cable guide (42) being U-shaped.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the channel in Ingimundarson’s cable retainer such that the channel is U-shaped, taught by Martin, as such shape accommodate the cable’s in order to facilitate a clearing during reeling/adjusting.
Regarding claim 2, see claim 2 in U.S. Patent No. 10,765,180.
Regarding claim 3, see claim 14 in U.S. Patent No. 10,765,180.
Regarding claim 4, see claim 4 in U.S. Patent No. 10,765,180.
Regarding claim 5, see claim 3 in U.S. Patent No. 10,765,180.
Regarding claim 6, see claim 3 in U.S. Patent No. 10,765,180.
Regarding claim 7, see claim 5 in U.S. Patent No. 10,765,180.
Regarding claim 8, see claims 6, 10, &13 in U.S. Patent No. 10,765,180.
Regarding claim 9, see claims 7 & 11 in U.S. Patent No. 10,765,180.
Regarding claim 10, see claim 1 in U.S. Patent No. 10,765,180.
Regarding claim 12, see claim 14 in U.S. Patent No. 10,765,180.
Regarding claim 13, see claim 5 in U.S. Patent No. 10,765,180.
Regarding claim 14, see claim 6, 10, &13 in U.S. Patent No. 10,765,180.
Regarding claim 15, see claims 7 & 11 in U.S. Patent No. 10,765,180.
Regarding claim 16, see claim 1 in U.S. Patent No. 10,765,180.
Regarding claim 18, see claim 15 in U.S. Patent No. 10,765,180.
Regarding claim 19, see claim 3 in U.S. Patent No. 10,765,180.
Regarding claim 20, see claim 2 in U.S. Patent No. 10,765,180.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786